     Case 5:20-cv-01323-FMO-E Document 14 Filed 10/06/20 Page 1 of 1 Page ID #:94



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MORRIS L. MITCHELL,           )       NO. CV 20-1323-FMO(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )       JUDGMENT
                                   )
14   FELIPE MARTINEZ, JR.,         )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed

22   without prejudice.

23

24              DATED: October 6, 2020.

25

26                                         _______________________________
                                                        /s/
                                              FERNANDO M. OLGUIN
27                                       UNITED STATES DISTRICT JUDGE

28
